Citation Nr: 0805231	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO. 05-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to a higher level of special monthly 
compensation.

2. Entitlement to specially adapted housing. 

3. Entitlement to a special home adaptation grant.

4. Whether new and material evidence has been received to 
reopen a claim of service connection for left ankle 
disability.

5. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral leg 
disability.

6. Whether new and material evidence has been received to 
reopen a claim of service connection for back disability.

7. Entitlement to a compensable rating for the service-
connected scar on his right hand. 
8. Entitlement to financial assistance for the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1956.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in September 1996, July 
2004, and October 2005, by the RO's in Boston, Massachusetts; 
San Diego, California; and Providence, Rhode Island, 
respectively.

The issues of whether new and material evidence has been 
received to reopen claims of service connection for left 
ankle disability, bilateral leg disability, and back 
disability are addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

A review of the record also indicates that there are 
potential issues of entitlement to a compensable rating for 
the service-connected scar on the veteran's right hand and 
for entitlement to financial assistance for the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only. Accordingly, those potential issues 
are also addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the AMC.


FINDINGS OF FACT

1. The veteran receives special monthly compensation due to 
the need for regular aid and attendance necessary to care for 
him due to his service-connected disabilities: asthma for 
which a permanent 100 percent schedular disability has been 
assigned; a right hand scar, evaluated as noncompensable; and 
a pilonidal cystectomy scar, evaluated as noncompensable. 

2. Service connection has not been established for blindness 
or for anatomical loss or loss of use of either upper or 
lower extremity. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a higher level of special 
monthly compensation have not been met. 38 U.S.C.A. §§ 5103, 
5103A, 1114(r) (West 2002 and Supp. 2007); 38 C.F.R. § 3.159, 
3.352(b) (2007).

2. The criteria for specially adapted housing have not been 
met. 38 U.S.C.A. §§ 2101, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.809 (2007). 

3. The criteria for a special home adaptation grant have not 
been met. 38 U.S.C.A. §§ 2101, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.809a (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify and assist the veteran in the development of 
his appeal with respect to the issues of entitlement for 
increased special monthly compensation benefits and for 
entitlement to specially adapted housing or a home adaptation 
grant. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in March 2004, July 2005, and February and 
March 2006, the RO provided timely notice to the veteran 
regarding the information and evidence needed to substantiate 
his claims, as well as specifying the information and 
evidence to be submitted by him, the information and evidence 
to be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claims.

In March 2006, the RO also notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
establish entitlement to specially adapted housing or a home 
adaptation grant was not provided to the veteran at the time 
he filed his claim, such an omission was essentially harmless 
error. In order to cure a notice timing defect, a compliant 
notice must be issued followed by the readjudication of the 
claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

Not only did the foregoing notices provide the necessary 
information, the veteran and his representative did, in fact, 
submit additional argument with respect to his claims. 
Moreover, neither the veteran nor his representative 
challenged the assigned ratings based on any lack of 
understanding of the evidence and information necessary to 
support those claims. See Mayfield, supra (due process 
concerns with respect to notice requirements must be pled 
with specificity). Indeed, there is no competent evidence of 
record that the timing notice defect has resulted in any 
prejudice to the veteran.


After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims of 
entitlement to increased special monthly compensations 
benefits and entitlement to specially adapted housing or a 
home adaptation grant. It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder. He has not identified any further 
outstanding evidence, which could be used to support either 
of his claims. As such, the record has been fully developed, 
and it is difficult to discern what additional guidance VA 
could provide to the veteran regarding what further evidence 
he should submit to substantiate his claims. Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims for entitlement to specially adapted housing or 
a home adaptation grant. See, e.g., Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of those 
issues. 


Analyses

Higher Level of Special Monthly Compensation

The veteran also receives special monthly compensation based 
on his need for the regular aid and attendance of another 
person to care for his service-connected disabilities. 38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The veteran contends that his VA compensation doe not 
adequately reflect the level of aid and attendance required 
to care for his multiple service-connected disabilities. 
Therefore, he maintains that a higher level of special 
monthly compensation is warranted.

After reviewing the record, however, the Board finds that the 
veteran does not meet the criteria for an increased level of 
aid and attendance. Therefore, the appeal is denied.

Service connection is in effect for the following service-
connected disabilities: asthma, evaluated as 100 percent 
disabling; a right hand scar, evaluated as noncompensable; 
and a pilonidal cystectomy scar, evaluated as noncompensable. 
The veteran also receives special monthly compensation due to 
the need for the regular aid and attendance of another 
person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.352(a).

A veteran is entitled to the higher level aid and attendance 
authorized by 38 C.F.R. § 3.350(h) in lieu of the regular aid 
and attendance allowance when all of the following conditions 
are met: 

(i) The veteran is entitled to the 
compensation authorized under 38 U.S.C. 
1114(o), or the maximum rate of 
compensation authorized under 38 U.S.C. 
1114(p); and 

(ii) The veteran meets the requirements 
for entitlement to the regular aid and 
attendance allowance in paragraph (a) of 
this section. 

(iii) The veteran needs a "higher level 
of care" (as defined in paragraph (b)(2) 
of this section) than is required to 
establish entitlement to the regular aid 
and attendance allowance, and in the 
absence of the provision of such higher 
level of care the veteran would require 
hospitalization, nursing home care, or 
other residential institutional care. (2) 
Need for a higher level of care shall be 
considered to be need for personal 
health-care services provided on a daily 
basis in the veteran's home by a person 
who is licensed to provide such services 
or who provides such services under the 
regular supervision of a licensed health-
care professional. 

38 C.F.R. § 3.352(b). 

The foregoing provisions are to be strictly construed. The 
higher level aid-and-attendance allowance is to be granted 
only when the veteran's need is clearly established and the 
amount of services required by the veteran on a daily basis 
is substantial. 38 C.F.R. § 3.352(b)(5).

In order to receive compensation under 38 U.S.C. 1114(o), or 
the maximum rate of compensation authorized under 38 U.S.C. 
1114(p), the veteran must be in receipt of service connection 
for blindness, deafness, and/or anatomical loss or loss of 
use of one or both upper or lower extremities. 38 U.S.C.A. 
§ 1114(m)-(r) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.350(b)-(h) (2007). 

Although blindness or deafness is not service connected, the 
veteran contends that he has hypoxemia due to asthma which 
renders him unable to walk. Therefore, he contends that his 
service-connected asthma has effectively caused him to lose 
the use of his legs. 

Loss of use of an extremity will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. 38 C.F.R. § 3.350(b)(1).

The preponderance of the evidence shows that the veteran's 
leg problems are related to multiple disabilities, not just 
his service-connected asthma. For example, VA outpatient 
treatment records, dated from February 2003 to June 2006; 
reports, dated from January 2004 to February 2006, from A. G. 
M., M.D.; reports, dated from January 2004 to March 2006 from 
A. A. A., M.D.; reports dated from January 2004 to March 2006 
from A. F., M.D.; a report, received in March 2006, from the 
veteran's home health aide, D. M. L.; reports of VA 
examinations in September 2005, July 2006, and September 
2007; reports, dated in February 2006 and September 2007, 
from J. A. W., M.D.; show than the veteran requires the 
regular aid and attendance of another person due to multiple 
medical disabilities, including not only asthma but the 
residuals of colon cancer, Alzheimer's disease, diabetes, 
depression, coronary artery disease, angina, hypertension, 
arthritis, gout, macular degeneration, chronic back pain, 
migraine headaches, osteoporosis, hyperlipidemia, sleep 
apnea, congestive heart failure, chronic obstructive 
pulmonary disease, bladder neck dysfunction, seizures, 
diverticulitis, bronchitis, history of thyroid cancer, 
obesity, nephrolithiasis, history of pericarditis, and 
peripheral neuropathy. 

Finally, the veteran has not submitted any competent evidence 
showing that the function of his lower extremities would be 
equally well served by an amputation stump at the knee with 
use of a suitable prosthetic appliance. 

Absent competent evidence of the claimed loss of use of his 
lower extremities due to his service-connected asthma, the 
veteran cannot meet the criteria for increased special 
monthly compensation due to the need for a higher level of 
aid and attendance. In this regard, it must be emphasized 
that that the criteria for making this determination are 
strictly construed. 38 C.F.R. § 3,353(b)(5). Accordingly, the 
claim for increased special monthly compensation is denied. 


Specially Adapted Housing/Special Home Adaptation Grant

The veteran contends that he must have specially adapted 
housing/a special home adaptation grant in order to 
accommodate the wheelchair to which he is confined due to his 
service-connected asthma. As noted above, however, the 
veteran is confined to a wheelchair primarily as a 
consequence of significant non-service-connected 
disabilities. Accordingly, he does not meet the criteria for 
specially adapted housing or a special home adaptation grant. 



Assistance in acquiring specially adapted housing may be 
extended to a veteran who is entitled to compensation for 
permanent and total disability due to:

(1) The loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(2) Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or

(3) The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, or

(4) The loss or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The phrase "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809.

As noted above, loss of use of an extremity will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance. 38 C.F.R. § 3.350(b)(1).

In addition to that noted above, relevant evidence submitted 
in support of the veteran's claim consists of VA outpatient 
records reflecting his treatment from January 1995 to June 
1997; reports, dated in April and December 1995 from 
Z. H., M.D.; a June 1995 emergency room report; an August 
1995 report from G. L. T., M.D.; a September 1995 report from 
A. G. M., M.D.; the report of a November 1995 examination by 
E. L. S., M.D.; statements from P. D., M. D., dated from 
December 1995 to January 1998; a November 1996 statement from 
A. A. L., R.N.C.; statements from the local fire department, 
dated from September 1996 to November 1997; a December 1996 
from a former co-worker; the report of a May 1997 VA 
examination; a May 1997 from a nurse supervisor; a July 1997 
note from the veteran's pastor; and a March 1998 statement 
from C. P., R.N. 

Like more recent records, such evidence shows that in 
addition to his service-connected asthma, the veteran has 
significant disability due to coronary artery disease, status 
post myocardial infarction; colon cancer, status post 
coloectomy; osteoarthritis; angina pectoris; an anxiety 
state; depression; urinary retention; chronic 
gastroenteritis; migraine headaches; and seizures. Although 
his service-connected asthma has been found to be permanent 
and total in nature, he is confined to a wheelchair primarily 
due to his multiple non-service-connected disabilities. 
Therefore, he does meet the criteria for loss of use of the 
lower extremities. Accordingly, he is not eligible for 
assistance in acquiring specially adapted housing under 
38 C.F.R. § 3.809(b).

When a veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809, he may be issued a 
certificate of eligibility for assistance in acquiring 
necessary special home adaptations, provided that he is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands. 38 U.S.C. 2101(b); 38 C.F.R. § 3.809a. 




In this case, however, the veteran does not have blindness in 
both eyes or anatomical loss or loss of use of both hands due 
to service-connected disability. Accordingly, he cannot meet 
the criteria for a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 C.F.R. 
§ 3.809. 

Inasmuch as the competent evidence of record does not meet 
the criteria for VA assistance in acquiring specially adapted 
housing or a special adaptation grant, such assistance is not 
warranted. To that extent, the appeal is also denied.


Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration of the veteran's claims for an 
increased level of special monthly compensation for 
entitlement to specially adapted housing/special home 
adaptation grant. However, the evidence does not show such an 
exceptional or unusual disability picture, as to render 
impractical the application of the criteria set forth in 
applicable regulations noted above. 38 C.F.R. § 3.321(b)(1) 
(2007). The preponderance of the evidence shows that the 
veteran's situation is contemplated by those criteria. Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

A higher level of special monthly compensation is denied.

Specially adapted housing is denied. 

A special home adaptation grant is denied.




REMAND

During the course of the appeal, the veteran also sought 
entitlement to a compensable rating for the service-connected 
scar on his right hand and entitlement to automobile and 
adaptive equipment or adaptive equipment only. By a rating 
action in July 2004, the RO denied both of those claims. 

During a September 2004 telephone conversation with VA, the 
veteran disagreed with those decisions, and VA recorded the 
essential features of that conversation in writing. Construed 
in a light most favorable to the veteran, such communication 
may be considered a timely Notice of Disagreement. 
Accordingly, the Board is required to remand those potential 
issues to the RO for a Statement of the Case See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The veteran also seeks service connection for left ankle 
disability, bilateral leg disability, and back disability. A 
review of the record discloses that this is not the veteran's 
first claim of service connection for such disabilities. 

In April 1964, the Providence RO denied the veteran's claims 
of service connection for bilateral disability of the lower 
extremities, and in August 1965, the Providence RO denied 
service connection specifically for left ankle disability. 
Service connection for back disability has also been denied 
by VA on several occasions, the last time by the Boston RO in 
March 1976. 

The veteran was notified of each of those decisions, as well 
as his appellate rights; however, a notice of disagreement 
was not received with which to initiate an appeal. 
Accordingly, those decisions became final under the law and 
regulations then in effect. 38 U.S.C.A. § 4005 (1976); 38 
C.F.R. § 19.153 (1975). The veteran now requests that his 
claims of entitlement to service connection for left ankle 
disability, bilateral leg disability and back disability be 
reopened. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (2007). 

In September 1996, the Boston RO confirmed and continued the 
denials of service connection for left ankle disability, 
bilateral leg disability, and back disability. The veteran 
disagreed with those decisions; and in April 1997, he was 
issued a Statement of the Case. In August 1997, the Boston RO 
received VA Form 9, which, when construed in a manner most 
favorable to the veteran, perfects the veteran's appeal with 
respect to the issues of service connection for left ankle 
disability, bilateral leg disability, and back disability. To 
date, however, VA has not considered any of those issues as 
being on appeal.

In the case of applications to reopen previously denied 
claims for service connection, VA must examine the bases for 
the denial in the prior decision and advise the veteran of 
the information and evidence necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial. VA must 
also notify the veteran of the information and evidence 
necessary to substantiate the underlying claim for service 
connection. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Since the Statement of the Case was issued in April 1997, VA 
has received a substantial amount of evidence which is 
potentially relevant to the issues of service connection for 
left ankle disability, bilateral leg disability, and back 
disability. The veteran has not waived his right to have such 
evidence considered by the RO prior to consideration by the 
Board. 38 C.F.R. § 20.1304 (2007). 

In light of the foregoing, further development of the record 
is warranted with respect to the veteran's application to 
reopen claims of service connection for left ankle 
disability, bilateral leg disability, and back disability. 
Accordingly, those issues are REMANDED for the following 
actions:

1. Issue a Statement of the Case 
concerning the claims of entitlement to a 
compensable rating for the service-
connected scar on the veteran's right 
hand and entitlement to financial 
assistance for the purchase of an 
automobile or other conveyance and 
adaptive equipment or adaptive equipment 
only. If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on either or both 
potential issues, should that issue or 
issues be returned to the Board. See 
38 U.S.C.A. § 7105 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 20.200, 202 (2007). 

2. Notify the veteran of the evidence and 
information necessary to reopen the 
claims of service connection for left 
ankle disability, bilateral leg 
disability, and back disability, as well 
as the evidence and information that is 
necessary to establish entitlement to the 
underlying claims. In doing so, advise 
the veteran of the element or elements 
required to establish service connection 
that were found to be insufficient in the 
previous denials. 38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007); Kent.

3. When all of the requested actions have 
been completed, undertake any other 
necessary development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the issues of whether 
or not new and material evidence has been 
received to reopen claims of service 
connection for left ankle disability, 
bilateral leg disability, and back 
disability. In so doing, consider all of 
the evidence of record, including, but 
not limited to that received after the RO 
issued the veteran a Statement of the 
Case in April 1997.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO/AMC. Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


